—In nine related actions, inter alia, to recover damages for injury to property, the defendants in action Nos. 2, 3, 5, and 6 appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bruno, J.), dated April 10, 2001, as denied their cross motion for summary judgment dismissing the complaints in those actions, and the plaintiffs in action No. 2 cross-appeal, as limited by their brief, from so much of the same order as denied their motion for partial summary judgment on their complaint on the issue of liability.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The Supreme Court properly denied the motion of the plaintiffs in action No. 2 for partial summary judgment on their complaint on the issue of liability, as there are material issues of fact regarding, inter alia, whether the inoperable standpipe system proximately caused their property damage (see Zuckerman v City of New York, 49 NY2d 557, 562).
The Supreme Court also properly denied the cross motion of the defendants in action Nos. 2, 3, 5, and 6 for summary judgment, as there is a material issue of fact as to whether the arsonist’s conduct was forseeable (see Zuckerman v City of New York, supra; New York Cent. Mut. Fire Ins. Co. v City of Albany, 247 AD2d 815). Santucci, J.P., Altman, Goldstein and Luciano, JJ., concur.